United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3690
                                    ___________

Walter F. Scott,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Eastern District of Missouri.
Suburban Journals of Greater St. Louis, *
LLC; St. Louis Post-Dispatch, LLC       *     [UNPUBLISHED]
A Delaware Corporation; Pulitzer, Inc. *
A Delaware Corporation,                 *
                                        *
            Appellees.                  *
                                  ___________

                              Submitted: May 18, 2010
                                 Filed: May 25, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Walter F. Scott appeals the district court’s1 adverse grant of summary judgment
in his civil action. Upon de novo review, see Johnson v. Blaukat, 453 F.3d 1108,
1112 (8th Cir. 2006), we conclude that summary judgment was proper for the reasons
the district court stated. We further conclude that the court did not prematurely enter


      1
       The HONORABLE E. RICHARD WEBBER, United States District Judge for
the Eastern District of Missouri.
summary judgment, see Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th Cir. 1997),
and that it did not abuse its discretion in denying Scott’s motion to compel discovery,
see Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (per curiam). Accordingly,
we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-